UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 20-7884


SHAHID L. A. MAJID, a/k/a Arthur Moseley,

                    Plaintiff - Appellant,

             v.

RN RICHARDS, in individual capacity; RN BELSER, in individual capacity; MS.
BARBARA, Kitchen Supervisor, in individual capacity; CPT. CARTER, in
individual capacity; KAROL BERRY, Health Services Headquarters, in individual
capacity; MR. WOODHAM, Kitchen Supervisor, in individual capacity; SGT.
SUMMERS, in individual capacity; SCDC; RN MS. HEATHER VARNADORE;
LT. C. PARKER, in individual capacity,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Mary G. Lewis, District Judge. (0:19-cv-01793-MGL)


Submitted: June 24, 2021                                        Decided: June 28, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Shahid L. A. Majid, Appellant Pro Se. Andrew Lindemann, LINDEMANN & DAVIS,
P.A., Columbia, South Carolina; Amy Lynn Neuschafer, COLLINS & LACY, P.C.,
Murrells Inlet, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Shahid L.A. Majid seeks to appeal the district court’s amended order adopting the

magistrate judge’s recommendation and dismissing Majid’s civil action, as well as denying

his requests for injunctive relief. We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered judgment on October 20, 2020. Shahid filed the notice of

appeal on November 25, 2020. * Because Shahid failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we grant Defendants’ motions to

dismiss this appeal for lack of jurisdiction. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                              DISMISSED



       *
         For the purpose of this appeal, we assume that the date designated by Majid in his
certificate of service is the earliest date Majid could have delivered the notice to prison
officials for mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266,
276 (1988).

                                             3